Case 1:20-mj-00054-NYW Document 39 Filed 06/02/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case No. 1:20-mj-00054-NYW

UNITED STATES OF AMERICA,

              Plaintiff,
v.

1. BRADLEY BUNN,

              Defendant.


            UNOPPOSED MOTION TO RESCHEDULE STATUS HEARING


       The United States of America, by undersigned counsel, respectfully moves the Court to

reschedule the Status Conference currently set for Wednesday, June 3, 2020 to such time on

Thursday, June 4, 2020 as the Court’s schedule allows. Such Conference may on Thursday be

able to be converted to an Arraignment Hearing.

       The Government has conferred with Defendant’s Counsel, Matt Golla who does not

oppose this Motion.

       Dated this 2nd day of June, 2020.

                                           JASON R. DUNN
                                           United States Attorney

                                           s/ David Tonini
                                           Assistant United States Attorney
                                           United States Attorney’s Office
                                           1801 California St, Suite 1600
                                           Denver, Colorado 80202
                                           Telephone: 303-454-0100
                                           Email: David.Tonini@usdoj.gov
Case 1:20-mj-00054-NYW Document 39 Filed 06/02/20 USDC Colorado Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of June, 2020, I electronically filed the foregoing
UNOPPOSED MOTION TO RESCHEDULE STATUS HEARING with the Clerk of the
Court using the CM/ECF system which will send notification of such filing to the following e-
mail address:

Defense Attorney:
Matt Golla

                                                     s/ David Tonini
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     1801 California St, Suite 1600
                                                     Denver, Colorado 80202
                                                     Telephone: 303-454-0100
                                                     Email: David.Tonini@usdoj.gov
